Name: Commission Regulation (EEC) No 19/81 of 1 January 1981 waiving the provisions of Regulation (EEC) No 208/70 laying down detailed rules for the application of measures to encourage the processing of oranges for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 2 / 10 Official Journal of the European Communities 1 . 1 . 81 COMMISSION REGULATION (EEC) No 19/81 of 1 January 1981 waiving the provisions of Regulation (EEC) No 208/70 laying down detailed rules for the application of measures to encourage the processing of oranges for the 1980/81 marketing year conclusion of contracts for the current marketing year should be extended for that country ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of certain varieties of oranges ('), as last amended by Regulation (EEC) No 1 154/78 (2 ), and in particular Article 2 ( 3 ) thereof, Whereas Article 3 of Commission Regulation (EEC) No 208 /70 of 4 February 1970 ( 3), as last amended by Regulation (EEC) No 2972/75 (4), provides that processing contracts for oranges are to be concluded before 20 January each year ; Whereas , on account of the date of accession of Greece to the Community, the time limit for Notwithstanding the first subparagraph of Article 3 (2 ) of Regulation (EEC) No 208 /70 , processing contracts for the 1980/ 81 marketing year may be concluded by Greek producers up to 28 February 1981 . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS (') OJ No L 324 , 27 . 12 . 1969 , p . 21 . O OJ No L 144 , 31 . 5 . 1978 , p . 5 . O OJ No L 28 , 5 . 2 . 1970 , p . 12 . O OJ No L 295 , 14 . 11 . 1975 , p . 16 .